SIBLEY, Circuit Judge,
This ease was tried in the District Court and in this court along with that of Ryan v. Amazon Petroleum Corporation et ah, 71 F. (2d) 1, the appeal in which has just been disposed of. The cases are similar except that this embraces among its complainants certain refiners of oil who ship some of their products in interstate commerce and who attack also Regulation Y of the Secretary of the Interior which provides for reports to be made by refiners. The present decree en-joined the enforcement of that Regulation also. What was said by us in the opinion in the case of Amazon Petroleum Corporation applies here, and for the reasons there set forth we reverse the decree in this ease and remand the cause with direction to dismiss the bill.